Larry Spirgel Assistant Director Securities and Exchange Commission REDtone Asia, Inc. Aitken Vanson Centre, Room 1602 61 Hoi Yuen Road Kwun Tong, Hong Kong September 5, 2011 United States Securities and Exchange Commission Attn: Mr. Larry Spirgel, Assistant Director Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4561 Re: Re: REDtone Asia, Inc. (f/k/a Hotgate Technology, Inc.) (the “Company”) Form 8-K/A filed on September 30, 2010, as amended by Amendment No. 4 Filed on August 19, 2011 File No. 333-129388 Dear Mr. Spirgel: We are writing in response to your comment letter dated August 29, 2011, regarding the above referenced filing.Our responses to your comments follow each of the comments below. Form 8-K/A filed on August 19, 2011 General 1. We note your response to comment one from our letter dated July 8, 2011.We note page three states you entered into a share exchange with Redtone Technology Sdn. Bhd. and Redtone International Berhad through which you acquired Redtone Telecommunications (China) Limited. We note the charts on four through six.However Redtone Technology Sdn. Bhd. and Redtone International Berhad do not appear on these charts.Please advise and revise accordingly. RESPONSE:Thank you for your comment.The organizational charts beginning on page four of the filing have been updated and revised accordingly. Please feel free to contact Callie Jones via e-mail at cjones@vincentrees.com or via telephone at (801) 303-5730 with any questions or concerns.Thank you for your assistance with this filing. Sincerely, Chuan Beng Wei By:/s/ Chuan Beng Wei Chuan Beng Wei, Chief Executive Officer
